NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         OCT 29 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

ROBERT J. KULICK,                                No.    18-56000

                Plaintiff-Appellant,             D.C. No. 2:18-cv-05718-PA-SS

 v.
                                                 MEMORANDUM*
LEISURE VILLAGE ASSOCIATION,
INC.,

                Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                            Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Robert J. Kulick appeals pro se from the district court’s judgment dismissing

his action alleging civil rights violations and a state law claim arising from state

court proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under the Rooker–Feldman doctrine. Noel v. Hall, 341 F.3d

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1148, 1154 (9th Cir. 2003). We affirm.

      The district court properly dismissed for lack of subject matter jurisdiction

under the Rooker–Feldman doctrine because Kulick’s action is a “de facto appeal”

of a prior state court judgment, and he raises claims that are “inextricably

intertwined” with that judgment. See id. at 1163-65 (Rooker–Feldman bars de

facto appeals of a state court decision and constitutional claims “inextricably

intertwined” with the state court decision).

      To the extent Kulick attempted to plead a state law defamation claim against

Leisure Valley Association, Inc., the district court properly dismissed Kulick’s

claim for lack of subject matter jurisdiction because Kulick failed to allege any

violation of federal law or diversity of citizenship in his complaint. See 28 U.S.C.

§§ 1331, 1332(a); see also Kuntz v. Lamar Corp., 385 F.3d 1177, 1181-83 (9th Cir.

2004) (addressing diversity of citizenship under § 1332).

      AFFIRMED.




                                          2                                    18-56000